Citation Nr: 0842491	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the right knee.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, that assigned an 
initial rating of 10 percent for degenerative joint disease 
of the right knee and an initial rating of 10 percent for 
degenerative joint disease of the left knee.  Jurisdiction 
over the case was subsequently transferred to the RO in St. 
Petersburg, Florida.  During the pendency of the claims, the 
rating for degenerative joint disease of each knee was 
increased to 20 percent and a separate 10 percent rating was 
assigned for each knee on the basis of instability.  This did 
not satisfy the veteran's appeal.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a hearing held at the RO in October 
2008.  A transcript of the hearing is in the claims folder.  


REMAND

The veteran testified that he has increased signs and 
symptoms of his service-connected knee disabilities that are 
not accurately depicted in the most recent examination.  He 
urges that the current functional impairment in his knees is 
significantly greater than that set forth in the examination 
report.  The veteran also testified that he had undergone 
more recent treatment of his knees with his private 
orthopedist.  An October 2008 letter from Alan Valadie, M.D., 
of Coastal Orthopedics, indicates that the veteran is in need 
of total knee replacements due to severe arthritis.  

The Board finds the veteran's testimony credible.  In light 
of these circumstances, the Board is of the opinion that 
current treatment records should be obtained and the veteran 
should be afforded a VA examination to determine the current 
manifestations of his knee disabilities

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain 
pertinent treatment records from Alan 
Valadie, M.D., of Coastal Orthopedics.

2.  Thereafter, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
bilateral knee disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and to the extent possible the 
examiner should assess the degree of 
severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or recurrent 
subluxation of the knees.  The examiner 
should also determine if the knees lock, 
and if so, the frequency of the locking.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's bilateral knee disability on 
his ability to work.  The rationale for 
all opinions expressed should also be 
provided.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




